BECKERING, J.
This case is about whether district libraries established under the District Library Establishment Act (DLEA), MCL 397.171 et seq., are subject to the same restrictions regarding firearm regulation that apply to public libraries established by local units of government. Flaintiff, the Capital Area District Library (CADL), brought this action for declaratory and injunctive relief, seeking to validate and enforce its ban on firearms on its premises. Defendant, Michigan Open Carry, Inc. (MOC), argues that CADL does not have the power to regulate firearms. Our job is not to determine who has the better moral argument regarding when and where it is appropri*224ate to carry guns. Instead, we are obligated to interpret and apply the law, regardless of whether we personally like the outcome. MCL 123.1102 expressly prohibits local units of government from regulating firearms except as otherwise provided by federal or state law. Our Court has held that, in light of MCL 123.1102, state law completely occupies the field of firearm regulation to the exclusion of local units of government. Mich Coalition for Responsible Gun Owners v Ferndale, 256 Mich App 401, 412-414; 662 NW2d 864 (2003). Although district libraries are not expressly included within the definition of a local unit of government for purposes of MCL 123.1102, because we are dealing with regulation by a quasi-municipal governmental agency in an area that is regulated by the state, we are bound to apply Michigan’s doctrine of field preemption in determining whether a district library is free to regulate firearm possession. Our Supreme Court in People v Llewellyn, 401 Mich 314, 323-324; 257 NW2d 902 (1977), requires that we examine (1) legislative history pertaining to the regulated area, (2) the pervasiveness of the state regulatory scheme in the regulated area, and (3) the nature of the regulated subject matter and whether it demands exclusive state regulation to achieve the uniformity necessary to serve the state’s purpose or interest. Because all three factors support a finding of field preemption, and because we are bound by this Court’s field-preemption analysis in Mich Coalition, we reverse the trial court’s rulings upholding and enforcing CADL’s weapons policy to the extent it regulates firearm possession.
I. BASIC FACTS AND PROCEDURAL HISTORY
CADL is a district library established pursuant to the DLEA and a district-library agreement executed by the city of Lansing and Ingham County on March 10, 1997. *225CADL has branches throughout Ingham County. It is funded by property taxes and state assistance; it also receives distributions of penal fines. Seven members constitute its operating board. Municipalities within the district appoint the board members; however, the board members operate independently of the municipalities. Under the DLEA, the operating board has the authority to adopt bylaws and regulations. CADL’s operating board adopted a code of conduct that contains the following weapons policy, which is the subject of this litigation: “All weapons are banned from Library premises to the fullest extent permitted by law.”
MOC is a Michigan nonprofit corporation. According to MOC, its objectives are to “protect our right to self-defense,” “educate and desensitize the public and members of the law enforcement community about the legality of the open carry of a handgun in public,” “exercise a natural right to self defense using... a handgun,” and “demonstrate to the public at large that gun owners are one of the most lawful segments of society and that they have nothing to fear from the lawful carry of a firearm.” One method MOC uses to accomplish these purposes is to hold “informal gatherings in public places throughout the state while [openly carrying] our handguns.”
On multiple occasions between December 2010 and February 2011, individual members of MOC openly carried guns in CADL’s downtown Lansing branch. One occasion allegedly involved a person carrying a shotgun. Some library patrons and employees were disturbed by the presence of exposed firearms. CADL believes that Michigan law permits it to prohibit the open carrying of firearms on its premises. Accordingly, when a person openly carries a handgun on CADL’s premises, one of CADL’s security guards asks the person to leave. Gen*226erally, the person complies with the security guard’s request. If the person does not comply with the request, a security guard will stay near the person until he or she leaves the library. Initially, CADL’s employees called the Lansing police when a person openly carrying a firearm entered the library. However, the Lansing police refused to remove the person without a court order.
CADL filed suit on February 15, 2011, seeking both a declaratory judgment establishing the validity of its weapons policy and injunctive relief to enforce the policy. The next day, the trial court granted CADL a temporary restraining order. On April 19, 2011, CADL moved the trial court for summary disposition under MCR 2.116(C)(9) (failure to state a valid defense) and (C)(10) (no genuine issue of material fact and entitlement to judgment as a matter of law). CADL argued that (1) its weapons policy is valid because it is within CADL’s authority to adopt the policy and the policy is not preempted by MCL 123.1102 and (2) the open carrying of weapons is brandishing, which is prohibited by MCL 750.234e. MOC opposed the motion, arguing that CADL’s policy is preempted by state law and violates the right to bear arms guaranteed by the United States and Michigan Constitutions. MOC also argued that MCL 750.234e does not prohibit the open carrying of a firearm because openly carrying a firearm is not brandishing.
The court granted summary disposition in favor of CADL under MCR 2.116(C)(9), holding that the DLEA authorized CADL to implement a weapons policy and that MCL 123.1102 does not preempt CADL’s weapons policy. The court declined to determine whether open carrying constitutes illegal brandishing under MCL 750.234e. However, the court suggested that while mere open carrying may not necessarily constitute brandishing, doing so in a library has “an aspect of an intent to make someone *227feel threatened or intimidated.” The next day, the trial court issued a declaratory judgment upholding CADL’s weapons policy as a matter of law. The court also permanently enjoined MOC, its members, their agents, and members of the public from entering CADL buildings or branches while openly carrying a weapon in violation of CADL’s weapons policy.
II. STANDARD OF REVIEW
“Summary disposition under MCR 2.116(C)(9) is proper if a defendant fails to plead a valid defense to a claim.” Village of Dimondale v Grable, 240 Mich App 553, 564; 618 NW2d 23 (2000). We review de novo a trial court’s grant or denial of a motion for summary disposition under MCR 2.116(C)(9). See Slater v Ann Arbor Pub Sch Bd of Ed, 250 Mich App 419, 425; 648 NW2d 205 (2002). “When deciding a motion under MCR 2.116(C)(9), which tests the sufficiency of a defendant’s pleadings, the trial court must accept as true all well-pleaded allegations and properly grants summary disposition where a defendant fails to plead a valid defense to a claim.” Id. “Summary disposition under MCR 2.116(C)(9) is proper when the defendant’s pleadings are so clearly untenable that as a matter of law no factual development could possibly deny the plaintiffs right to recovery.” Id. at 425-426. Whether a state statutory scheme preempts a local regulation is a question of statutory interpretation and, thus, a question of law that we review de novo. Ter Beek v City of Wyoming, 297 Mich App 446, 452; 823 NW2d 864 (2012). Furthermore, we review for an abuse of discretion a trial court’s decision to grant injunctive relief. Taylor v Currie, 277 Mich App 85, 93; 743 NW2d 571 (2007). A trial court abuses its discretion when it reaches a decision that falls outside the range of reasonable and principled outcomes. Id.
*228III. ANALYSIS
A. CADL’S AUTHORITY TO PROMULGATE RULES OR REGULATIONS PERTAINING TO FIREARM POSSESSION
MOC first argues that CADL had no authority under the DLEA to promulgate rules or regulations regarding the possession of firearms on its property. We disagree.
“The primary goal of statutory interpretation is to give effect to the Legislature’s intent, focusing first on the statute’s plain language.” Klooster v City of Charlevoix, 488 Mich 289, 296; 795 NW2d 578 (2011). The language is read according to its “ordinary and generally accepted meaning.” Oakland Co Bd of Co Rd Comm’rs v Mich Prop & Cas Guaranty Ass’n, 456 Mich 590, 599; 575 NW2d 751 (1998). If the language of a statute is clear, it must be enforced as written “because the Legislature must have intended the meaning it plainly expressed.” Id.
Under the Michigan Constitution, “[tjhe legislature shall provide by law for the establishment and support of public libraries which shall be available to all residents of the state under regulations adopted by the governing bodies thereof.” Const 1963, art 8, § 9. This constitutional provision grants public libraries, including district libraries, “the discretion to adopt regulations pertaining to the library’s governance, functioning, and management of its resources.” Goldstone v Bloomfield Twp Pub Library, 268 Mich App 642, 647; 708 NW2d 740 (2005); see also Herrick Dist Library v Library of Mich, 293 Mich App 571, 575; 810 NW2d 110 (2011) (stating that a district library is a public library); MCL 397.552(d) (defining “public library”).
Under the DLEA, two or more municipalities may enter into an agreement to create a district library. MCL 397.173; Herrick Dist Library, 293 Mich App at *229575-576. A district library is governed by a board, which has the following statutory powers under MCL 397.182(1):
(a) Establish, maintain, and operate a public library for the district.
(b) Appoint and remove officers from among its members.
(c) Appoint and remove a librarian and necessary assistants and fix their compensation.
(d) Purchase, sell, convey, lease, or otherwise acquire or dispose of real or personal property, including, but not limited to, land contracts and installment purchase contracts.
(e) Erect buildings.
(f) Supervise and control district library property.
(g) Enter into a contract to receive library-related service from or give library-related service to a library or a municipality within or without the district.
(h) Adopt bylaws and regulations, not inconsistent with this act, governing the board and the district library.
(i) Propose and levy upon approval of the electors as provided in this act a tax for support of the district library.
(j) Borrow money pursuant to the district library financing act, 1988 PA 265, MCL 397.281 to 397.290.
(k) Issue bonds pursuant to the district library financing act, 1988 PA 265, MCL 397.281 to 397.290.
(Z) Accept gifts and grants for the district library.
(m) Do any other thing necessary for conducting the district library service, the cost of which shall be charged against the district library fund. [Emphasis added.]
We conclude that the library’s weapons policy is permitted by the DLEA. Under MCL 397.182(l)(h), a district-library board may “[a]dopt bylaws and regulations ... governing the board and the district library.” Additionally, MCL 397.182(l)(m) allows a district-library board to “[d]o *230any other thing necessary for conducting the district library service,” and MCL 397.182(1)(f) allows a district-library board to “[s]upervise and control district library property.” These are broad grants of power that logically cover the library’s weapons policy. The library’s weapons policy is a regulation that governs the district library and district-library services.
Accordingly, the trial court correctly held that CADL has the authority under the DLEA to adopt the weapons policy.
B. PREEMPTION
MOC also argues that CADL is expressly and impliedly preempted from promulgating regulations regarding firearms on its premises. For the reasons set forth below, we agree that field preemption bars CADL’s regulation of firearms.
1. RELEVANT STATE FIREARMS STATUTE
Chapter 123 of the Michigan Compiled Laws pertains to local governmental affairs. It governs everything from the power of municipalities to operate a system of public recreation and playgrounds to their authority to establish and maintain garbage systems and waste plants. In 1990, the Legislature enacted MCL 123.1101 et seq. “to prohibit local units of government from imposing certain restrictions on the ownership, registration, purchase, sale, transfer, transportation, or possession of pistols or other firearms, ammunition for pistols or other firearms, or components of pistols or other firearms.” Title, 1990 PA 319.1 MCL 123.1102 provides:
*231A local unit of government shall not impose special taxation on, enact or enforce any ordinance or regulation pertaining to, or regulate in any other manner the ownership, registration, purchase, sale, transfer, transportation, or possession of pistols or other firearms, ammunition for pistols or other firearms, or components of pistols or other firearms, except as otherwise provided by federal law or a law of this state.
In MCL 123.1101(a), the Legislature defined the phrase “local unit of government” to mean “a city, village, township, or county.” Notably, CADL is not owned by a city, village, township, or county. Rather, it is jointly established by a both a city and a county. As stated earlier, it is a district library established pursuant to the DLEA. MCL 397.173. When two or more municipalities unite to establish a district library together, they create an “authority” that is separate and apart from the constituent municipalities. Jackson Dist Library v Jackson Co, 428 Mich 371, 382; 408 NW2d 801 (1987). Thus, as a district library, CADL is not expressly barred by MCL 123.1102 from imposing firearms regulations. The analysis, however, does not stop there. Because we are dealing with regulation by a governmental agency in an area that is regulated by the state, we are bound to apply Michigan’s doctrine of field preemption in determining whether the state has occupied the field of gun regulation to the exclusion of other local units of government such as a district library.
2. DISTRICT LIBRARIES ARE QUASI-MUNICIPAL CORPORATIONS SUBJECT TO PREEMPTION
Although district libraries have the authority to adopt bylaws and regulations and do any other thing necessary for conducting the district-library service, as stated earlier, this Court has held that a district library is a quasi-municipal corporation, i.e., a governmental *232agency authorized by constitution or statute to operate for and about the business of the state. Jackson Dist Library v Jackson Co #1, 146 Mich App 392, 396; 380 NW2d 112 (1985), citing Attorney General ex rel Kies v Lowrey, 131 Mich 639, 643; 92 NW 289 (1902). “[T]he term ‘municipal corporation’ may be used in the broad sense to include . . . quasi-municipal corporations.” Huron-Clinton Metro Auth v Attorney General, 146 Mich App 79, 82; 379 NW2d 474 (1985). Quasi-municipal corporations “possess and can exercise only such powers as are granted in express words or those necessarily and fairly implied in or incident to powers expressly conferred by the Legislature.” Id. As previously discussed, the DLEA gives CADL’s board the authority to adopt regulations that govern the library, to supervise and control library property, and to do any other thing necessary to conduct the CADL district-library service. MCL 397.182(1).
Nevertheless, a quasi-municipal corporation such as a district library remains subject to the Constitution and the laws of this state. See Detroit Sch Dist Bd of Ed v Mich Bell Tel Co, 51 Mich App 488, 494-495; 215 NW2d 704 (1974) (explaining that a school district, a quasi-municipal corporation, is a state agency that is subject to the Constitution and laws of the state); Lowrey, 131 Mich at 644 (“The school district is a State agency. Moreover, it is of legislative creation. It is true that it was provided for in obedience to a constitutional requirement; and whatever we may think of the right of the district to administer in a local way the affairs of the district, under the Constitution, we cannot doubt that such management must be in conformity to the provisions of such laws of a general character as may from time to time be passed . . . .”); see also generally Llewellyn, 401 Mich at 321 (“Under Const 1963, art 7, § 22, a Michigan municipality’s power to adopt resolutions and *233ordinances relating to municipal concerns is ‘subject to the Constitution and law’.”). Indeed, state law may preempt a regulation by any inferior level of government that attempts to regulate the same subject matter as a higher level of government. See McNeil v Charlevoix Co, 275 Mich App 686, 697 & n 11; 741 NW2d 27 (2007). “Thus, although we deal here with a regulation promulgated by a local administrative agency, application of the principles developed in determining the validity of local ordinances in light of statutory enactments on the same or similar subject matter is appropriate.” Id. at 697 n 11.
3. APPLICATION OF LLEWELLYN FACTORS IN ASSESSING STATE PREEMPTION IN A REGULATED FIELD
A state statutory scheme preempts regulation by a lower-level governmental entity when either of two conditions exist: (1) the local regulation directly conflicts with the state statutory scheme or (2) the state statutory scheme occupies the field of regulation that the lower-level government entity seeks to enter, “even where there is no direct conflict between the two schemes of regulation.”2 Llewellyn, 401 Mich at 322; see also Ter Beek, 297 Mich App at 453; Mich Coalition, 256 *234Mich App at 408. CADL’s weapons ban does not directly conflict with Michigan’s statutory scheme pertaining to gun regulation because no Michigan statute expressly prohibits district libraries from regulating weapons. To determine whether field preemption applies, i.e. whether the state has occupied the field of regulation that CADL seeks to enter in this case, we must evaluate the law using the guidelines set forth by our Michigan Supreme Court in Llewellyn:
First, where the state law expressly provides that the state’s authority to regulate in a specified area of .the law is to be exclusive, there is no doubt that municipal regulation is pre-empted.
Second, pre-emption of a field of regulation may be implied upon an examination of legislative history.
Third, the pervasiveness of the state regulatory scheme may support a finding of pre-emption. While the pervasiveness of the state regulatory scheme is not generally sufficient by itself to infer pre-emption, it is a factor which should be considered as evidence of pre-emption.
Fourth, the nature of the regulated subject matter may demand exclusive state regulation to achieve the uniformity necessary to serve the state’s purpose or interest.
As to this last point, examination of relevant Michigan cases indicates that where the nature of the regulated subject matter calls for regulation adapted to local conditions, and the local regulation does not interfere with the state regulatory scheme, supplementary local regulation has generally been upheld.
However, where the Court has found that the nature of the subject matter regulated called for a uniform state regulatory scheme, supplementary local regulation has been held pre-empted. [Llewellyn, 401 Mich at 323-325 (citations omitted).]
With regard to the first Llewellyn guideline— whether state law expressly provides that the state’s *235authority to regulate in the area of firearm possession is to be exclusive and preemptive of municipal regulation — we concluded in Mich Coalition that MCL 123.1102 did so clearly, albeit indirectly. Mich Coalition, 256 Mich App at 413-414. In Mich Coalition, the city of Ferndale enacted an ordinance that prohibited the possession or concealment of a weapon in all buildings in Ferndale that were owned or controlled by the city, including city hall, fire stations, and the library. Id. at 402-403, 412. This Court held that, while stated in the negative rather than the affirmative, the state made a clear policy choice to occupy the field of firearm regulation to the exclusion of local units of government:
With the pronouncement in [MCL 123.1102], the Legislature stripped local units of government of all authority to regulate firearms by ordinance or otherwise with respect to the areas enumerated in the statute, except as particularly provided in other provisions of the act and unless federal or state law provided otherwise. Unlike some other statutes, [MCL 123.1102] does not use language to the effect that the act “occupies the whole field of regulation,” but rather expressly removes the power of local units of government to regulate in the field. The effect is to occupy the field to the exclusion of local units of government. In other words, although stated in the negative, rather than the affirmative, the statutory language of [MCL 123.1102] demonstrates that, in effect, state law completely occupies the field of regulation that the Ferndale ordinance seeks to enter, to the exclusion of the ordinance, although subject to limited exceptions. See Llewellyn, [401 Mich at 322]. With the enactment of [MCL 123.1102], the Legislature made a clear policy choice to remove from local units of government the authority to dictate where firearms may be taken.
[T]he language of [MCL 123.1102] is broad and all-encompassing. A state statute that prohibits a local unit of *236government from enacting “any ordinance or regulation” or regulating “in any other manner” the transportation or possession of firearms cannot reasonably be interpreted to exclude local ordinances that address the carrying of firearms in municipal buildings. [Id. at 413-414 (emphasis added)].
This Court held that the Ferndale ordinance was preempted by MCL 123.1102, and “[b]ecause the net effect of [MCL 123.1102] is to completely occupy the field,” it found it unnecessary to address the other Llewellyn factors. Id. at 414 n 12. However, because a district library is not included in the statute’s definition of a local unit of government, and even though there is no direct conflict between the two schemes of regulation, we must continue to evaluate the Llewellyn factors to ascertain whether the state’s preemption in the field of gun regulation extends to district libraries. See Llewellyn, 401 Mich at 322.
Llewellyn’s second guideline in determining whether state law preempts the field of regulation that CADL seeks to enter requires us to examine legislative history. Llewellyn, 401 Mich at 323. When the Legislature enacted MCL 123.1102, the House Legislative Analysis Section indicated that House Bill 5437 was designed to address the “proliferation of local regulation regarding firearm ownership, sale, and possession” and the “concern that continued local authority to enact and enforce gun control ordinances may result in the establishment of a patchwork of ordinances.” House Legislative Analysis, HB 5437, January 30, 1991, p 1. As mentioned earlier, the title of 1990 PA 319 states that the act was designed to prohibit local units of government from imposing restrictions in the area of firearms regulation. Although not included in the definition of “local unit of government” set forth in MCL 123.1101(a), a district library is nevertheless a local unit of government. *237Excluding a district library from the field of regulation— simply because it is established by two local units of government instead of one — defies the purpose of the statute and would undoubtedly lead to patchwork regulation. Every district library in the state of Michigan could enact its own unique rules and regulations regarding firearms possession, leaving to the public the obligation of determining where they can bring — or avoid — guns.3 Thus, while the express language of the statute fails to include a district library in its definition of local units of government, the legislative history supports a finding that the purpose of the statute would only be served by leaving it to the state to regulate firearm possession in all buildings established by local units of government, including district libraries.
The third guideline set forth in Llewellyn requires us to examine the pervasiveness of the state regulatory scheme. In addition to the Legislature’s enactment of MCL 123.1102, the Legislature’s statutory scheme regarding firearm regulation addresses who may possess a firearm and how, when, and where a firearm may be possessed. Subject to exceptions for certain individuals, MCL 750.234d(l) prohibits a person from possessing a firearm on the premises of any of the following: depository financial institutions, churches or other places of religious worship, courts, theatres, sports arenas, daycare centers, hospitals, and establishments licensed under the former Michigan Liquor Control Act. With the exception of certain individuals, MCL 750.237a(4) *238prohibits the possession of a weapon in a weapon-free school zone, which is defined as “school property and a vehicle used by a school to transport students to or from school property.” MCL 750.237a(6)(d). Subject to certain exceptions, MCL 28.425o(l) prohibits a person who is licensed to carry a concealed pistol from carrying a concealed pistol on the premises of any of the following: a school or school property; a public or private childcare center, daycare center, child-caring institution, or child-placing agency; a sports arena or stadium; a bar or tavern licensed under the Michigan Liquor Control Code, MCL 436.1101 et seq.; any property or facility owned by a church or other place of worship; certain entertainment facilities falling within MCL 28.425o(l)(f); a hospital; and a dormitory or classroom of a college or university.
In addition to the above laws addressing where firearms may not be possessed, state law also prohibits the following, subject to certain exceptions: the possession of a machine gun or firearm that shoots or is designed to shoot automatically more than one shot without manual reloading, by a single function of the trigger, MCL 750.224; the possession of a short-barreled shotgun or a short-barreled rifle, MCL 750.224b; the possession of a firearm by a felon, MCL 750.224f; the carrying of a firearm with the intent to use it illegally against another person, MCL 750.226; the carrying of a concealed weapon without a license to do so, MCL 750.227; the possession of a firearm during the commission of a felony, MCL 750.227b; the possession of a loaded firearm, other than a pistol, in or upon a sailboat or a motor vehicle, aircraft, motorboat, or any other vehicle propelled by mechanical means, MCL 750.227c; the possession of a loaded firearm, other than a pistol, in or upon a motor vehicle or any self-propelled vehicle designed for land travel if the firearm is not taken *239down, enclosed in a case, carried in the trunk of the vehicle, or inaccessible from the interior of the vehicle, MCL 750.227d; intentionally aiming or pointing a firearm at or toward another person, MCL 750.233; knowingly brandishing a firearm in public, MCL 750.234e; a minor’s possession of a firearm in public, MCL 750.234f; and possessing a firearm while under the influence of alcohol or a controlled substance, MCL 750.237(1). Finally, the Legislature has established a standardized system for Michigan residents to obtain a license to carry a concealed pistol. See Mich Coalition, 256 Mich App at 410-411; MCL 28.421a through 28.435.
As can be gleaned from these numerous statutes included in the Legislature’s statutory scheme regulating firearms, the statutory scheme includes “a broad, detailed, and multifaceted attack” on the possession of firearms. Llewellyn, 401 Mich at 326. The extent and specificity of this statutory scheme, coupled with the Legislature’s “clear policy choice [in MCL 123.1102] to remove from local units of government the authority to dictate where firearms may be taken,” Mich Coalition, 256 Mich App at 414, demonstrates that the Legislature has occupied the field of firearm regulation that the library’s weapons policy attempts to regulate: the possession of firearms.
This conclusion is supported by consideration of the fourth Llewellyn guideline: whether the nature of the regulated subject matter demands exclusive state regulation “to achieve the uniformity necessary to serve the state’s purpose or interest.” Llewellyn, 401 Mich at 324. The regulation of firearm possession undoubtedly calls for such exclusive state regulation. If the state prevents all public libraries established by a city, village, township, or county from passing their own firearms regulations but does not similarly prevent district libraries from doing so, *240it would result in a “Balkanized patchwork of inconsistent local regulations.” See City of Brighton v Hamburg Twp, 260 Mich App 345, 355; 677 NW2d 349 (2004). In such a case, citizens of this state would be subject to varying and possibly conflicting regulations regarding firearms and “a great deal of uncertainty and confusion would be created.” Llewellyn, 401 Mich at 327. It would be extremely difficult for firearm owners to know where and under what circumstances they could possess a gun and just as difficult for other members of the public to know what libraries to avoid should they wish not to be around guns. An exclusive, uniform state regulatory scheme for firearm possession is far more efficient for purposes of obedience and enforcement than a patchwork of local regulation.
Accordingly, we hold that state law preempts CADL’s weapons policy because the Legislature, through its statutory scheme in the field of firearm regulation, has completely occupied the field that CADL’s weapons policy attempts to regulate.4 The trial court, therefore, erroneously granted summary disposition in favor of CADL on the basis that the weapons policy was valid as a matter of law. Furthermore, we hold that the trial court abused its discretion by granting CADL’s request for permanent injunctive relief, i.e., by permanently enjoining MOC, its members, their agents, and members of the public from entering CADL’s buildings and branches while openly carrying a weapon in violation of CADL’s weapons policy.
IV CONCLUSION
We conclude that state law preempts CADL’s weapons policy to the extent that it attempts to regulate *241firearms contrary to the restrictions set forth in MCL 123.1102. The library is a quasi-municipal corporation and, thus, a governmental agency subject to the principles of preemption when it attempts to regulate subject matter that is regulated by the Legislature. The Legislature, through MCL 123.1102, has expressly prohibited local government regulation of firearms and ammunition generally in cities, villages, townships, and counties, including in their libraries. Although a district library is not a local unit of government as defined by MCL 123.1101(a), legislative history, the pervasiveness of the Legislature’s regulation of firearms, and the need for exclusive, uniform state regulation of firearm possession as compared to a patchwork of inconsistent local regulations indicate that the Legislature has completely occupied the field that CADL seeks to enter. Certainly, at a time where this country has witnessed tragic and horrific mass shootings in places of public gathering, the presence of weapons in a library where people of all ages — particularly our youth — gather is alarming and an issue of great concern. However, because of field preemption, the same regulations that apply to public libraries established by one local unit of government apply to those established by two or more local units of government — leaving the matter to the state.
We reverse the trial court’s judgment upholding CADL’s weapons policy to the extent that it attempts to regulate firearms contrary to the restrictions set forth in MCL 123.1102 and vacate the trial court’s order granting permanent injunctive relief.
SAAD, J., concurred with BECKERING, J.

 Although an act’s title “is not to he considered authority for construing an act, it is useful for interpreting the purpose and scope of the act.” Mich Coalition, 256 Mich App at 409 n 6.


 With all due respect to our learned colleague in dissent, her analysis fails to acknowledge the fact that Llewellyn is binding precedent, which we as an intermediate court may not choose to disregard or rebuff. As such, the dissent avoids the required application and analysis of field preemption. It is a tautology to say that because the Legislature did not expressly include district libraries in its definition of local units of government as set forth in MCL 123.1101(a), it must have specifically intended not to occupy the field of gun regulation when it comes to the presence of guns in district libraries. While cases often rise and fall on the plain language of a statute, because this matter entails regulation by a lower-level governmental entity in an area that is regulated by the state, it is not a statutory-interpretation case. Such a simplistic analysis would render the doctrine of field preemption a nullity, which it is not.


 As established by MCL 123.1102 and Mich Coalition, all public libraries that are owned by cities, villages, and townships are currently preempted from regulating firearms. Thus, the issue is essentially whether legislative history supports a finding that the state intended to occupy the field of regulation to the exclusion of local units of government except for district libraries, which are established by two or more local units of government.


 In light of this conclusion, we do not address the remaining issues raised by the parties on appeal.